Citation Nr: 0844838	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel





INTRODUCTION

The veteran had active service from November 1954 to November 
1956.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska that denied the benefit sought on appeal.  
The veteran appealed that decision to the BVA and the case 
was forwarded to the Board for appellate review.


FINDING OF FACT

Tinnitus was not manifested during service or for many years 
following separation from service, and the currently 
diagnosed tinnitus is not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in February 2005; an additional VCAA letter was 
sent to the veteran in June 2005.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board notes that information concerning the disability 
rating and effective date that could be assigned should the 
benefit sought be granted, Dingess v. Nicholson, 19 Vet. App. 
473 (2006), was not provided in this case.  However, since 
this decision affirms the RO's decision, the appellant is not 
prejudiced by any defect in providing him that further 
information.  In this regard, the Board finds that service 
connection is not warranted in this appeal so no new ratings 
or effective dates will be assigned.  Thus, any questions of 
notice regarding the assignment of ratings or effective dates 
are rendered moot.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran was afforded a VA audiological examination in 
March 2005; the report of that examination is of record with 
a clarifying addendum authored in May 2005.  The Board notes 
that the veteran's service medical records are unavailable, 
presumably destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973, although the record does 
contain a report of a physical examination performed in 
November 1956 in connection with the veteran's separation 
from service.  In June 2005, the veteran was provided a copy 
of NA Form 13055 (Request for Information Needed to 
Reconstruct Medical Data) and requested to complete the form 
to enable any further attempts at reconstructing missing 
medical records.  The record reflects that the veteran did 
not return the form.  Thus, the veteran's service medical 
records appear to be unavailable with no reasonable means of 
reconstructing such records.  In any event, the veteran has 
not reported that he received any treatment for tinnitus 
during service, and consequently, the veteran would not 
appear to be prejudiced by the unavailability of these 
records.

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that he has tinnitus that is 
related to his period of service.  Therefore, he believes he 
is entitled to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from a disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If there is no showing of chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain: (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

The Board again notes that the veteran's service records, 
except for a separation examination report, are apparently 
missing and appear to be destroyed or unobtainable.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) 
[the Court declined to apply an 'adverse presumption' where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

The veteran's available service medical record, consisting of 
the November 1956 separation examination report, contains no 
evidence of complaints, treatment or diagnosis of tinnitus.  
The November 1956 separation examination report shows that 
the veteran was found to be clinically normal in all 
pertinent respects, with no abnormalities noted.  The 
veteran's ears were noted to be clinically normal, and his 
hearing was evaluated to be normal with no suggestion of any 
symptoms of tinnitus.  The Board observes that the November 
1956 report documents several unrelated items of medical 
history and symptomatology, but there is no suggestion of any 
complaints of tinnitus at this time.  Thus, the November 1956 
separation examination report strongly suggests that neither 
medical professionals nor the veteran himself believed he 
suffered from any chronic tinnitus disability at the 
conclusion of his period of active service.  In the Board's 
view, this contemporaneous evidence is highly probative in 
this regard.

There is no contemporaneous evidence of complaints or 
treatment suggestive of tinnitus following separation from 
service prior to the veteran's filing of his claim for 
benefits in January 2005.  The Board notes that the veteran 
has not identified any source of audiological consultation or 
treatment from prior to this time.

The veteran's January 2005 claim for benefits indicated that 
his tinnitus dates from 1956 and contains a statement 
explaining: "I believe that the exposure to the extreme 
noises on a varily [sic] constant basis [during service] is 
the cause of my hearing loss.  I also experience a ringing in 
my ears on a constant basis.  I understand this is 
Tinnitus."  The January 2005 claim did not clearly indicate 
whether the veteran claimed to have experienced symptoms of 
tinnitus since 1956, or rather was asserting that the cause 
of his symptoms dates from his period of service that 
concluded in 1956.

During the veteran's March 2005 VA examination, clarification 
of this matter was sought.  The veteran was asked to complete 
a questionnaire regarding the nature and history of his 
tinnitus.  One of the questions on the form asked the veteran 
to "Tell us the date (month/year) that you began having 
symptoms of tinnitus (not when the symptoms became 
bothersome).  If you cannot remember the month/year then 
circle the time frame below which is closest to the onset of 
your tinnitus."  The veteran's response was to circle the 
item indicating that he had experienced tinnitus for "15 
years."  The Board notes that the veteran declined to circle 
the item which would have indicated that he experienced 
tinnitus "during service."  This form is signed by the 
veteran and dated in March 2005.  The Board finds that this 
statement from the veteran regarding his own recollection of 
his history and duration of tinnitus symptomatology 
probatively indicates that the veteran's tinnitus symptoms 
began around 1990, approximately 33 years after separation 
from service.

On the basis of this shown timing of the onset of the 
tinnitus symptomatology, the March 2005 VA examiner concluded 
that it was unlikely that the tinnitus was etiologically 
related to service.  The examiner explained that "[b]ased on 
the veteran's report that the tinnitus began 15 years ago, 
over 30 years after military service, it is not likely that 
the veteran's tinnitus was caused by military noise 
exposure."  The examiner, Chief of a VA Audiology and Speech 
Pathology Department, presented this competent expert opinion 
following review of the veteran's claims file and personal 
examination and interview of the veteran.  The Board finds 
that the examiner discussed a persuasive rationale for the 
medical conclusion presented.  Thus, the Board finds that the 
March 2005 VA examination report is significantly probative 
evidence showing no etiological link between current tinnitus 
and the veteran's military service.

The veteran and his representative have subsequently asserted 
that the veteran recalls continuous symptomatology of 
tinnitus dating back to 1956, and that the report of tinnitus 
dating back only to around 1990 is inaccurate.  In this 
regard, the May 2005 Notice of Disagreement directs attention 
to the veteran's January 2005 filing of his claim for 
benefits, and the fact that "1956" is written on that 
application as the year that the veteran contended that his 
disability began.  The Board acknowledges this, but finds 
that the January 2005 claim does not make any clear statement 
indicating that symptomatology of tinnitus began in 1956; 
rather, it presents a discussion regarding his belief that 
exposure to acoustic trauma during service, which ended in 
1956, is the cause of his current tinnitus.  The veteran's 
subsequent March 2005 statement is much clearer and precise 
on the matter at issue, and thus is significantly the more 
probative evidence regarding the onset of the veteran's 
symptoms of tinnitus.  To the extent that the veteran's 
January 2005 and March 2005 statements on this matter are 
contradictory, the Board finds that the March 2005 statement 
is more reliable and persuasive due to the precise clarity of 
the question asked in the March 2005 questionnaire, which 
most directly probes the question at issue regarding the 
onset of the veteran's tinnitus symptoms.

Furthermore, the RO has taken efforts to ensure that the 
veteran's account of his tinnitus history from his March 2005 
VA examination, as well as that examiner's medical opinion, 
have been duly clarified in the record.  In this regard, the 
VA examiner authored an addendum to the VA examination report 
in May 2005.  The May 2005 addendum clearly explains that the 
veteran not only completed the signed questionnaire of record 
indicating that his tinnitus began 15 years ago, but that the 
veteran also personally discussed this history with the 
examiner and clearly reported that his history of tinnitus 
symptoms began 15 years prior to the examination.  The May 
2005 addendum indicates that "[t]he veteran was questioned 
multiple times, with the questions re-phrased, about the 
tinnitus and when it began, and he was consistent with the 
time-frame of the tinnitus beginning about 15 years ago."

The examiner's discussion in the May 2005 addendum 
acknowledges that the veteran's January 2005 claim indicated 
"1956" as when the tinnitus disability began, but the May 
2005 addendum provides a clear account of the veteran's 
direct, repeated, and unambiguous clarification of a history 
of symptoms dating back only to around 1990.  The examiner's 
description of the veteran's account is consistent with the 
veteran's documented indication on a signed medical 
questionnaire in the claims file.  Thus, the May 2005 VA 
examination report addendum further supports the finding that 
the veteran clearly and unambiguously reported a 15 year 
history of tinnitus symptoms in March 2005.  The May 2005 VA 
examination report also reaffirms the examiner's medical 
conclusion that "Based on the veteran's written and verbal 
report that his tinnitus began just 15 years ago (over 30 
years after he left military service), it is not likely that 
the veteran's tinnitus is due to his military noise 
exposure."  This remains a persuasive rationale for the 
medical conclusion presented, consistent with the facts shown 
in this case.

The Board notes that the veteran and his representative, in 
September 2005 and October 2005, have contended that the 
veteran's March 2005 report to the VA examiner was merely to 
indicate that the symptoms first became "bothersome" 15 
years prior to the examination.  However, the Board notes 
that the VA examiner has explained clearly that the veteran 
was repeatedly asked questions about the duration of his 
symptoms, and the veteran consistently indicated that 
symptomatology began 15 years prior to the examination.  The 
Board particularly notes that the claims-file contains the 
veteran's signed March 2005 questionnaire in which he 
indicated a 15 year history of tinnitus in response to a 
question that explicitly directed, with emphasis, to indicate 
when "you began having symptoms of tinnitus (not when the 
symptoms became bothersome)."

Thus, the Board continues to find that veteran's March 2005 
account of the history of his tinnitus is the most reliable 
and probative account of record.  The veteran's March 2005 
account is clear and unambiguous, and the veteran's 
subsequent contrary statements are not consistent with the 
evidence of record (as they contend that he expressed only 
that the symptoms became 'bothersome' around 1990, when the 
March 2005 signed questionnaire directly contradicts that 
contention).  The veteran's more recent statements have come 
in the context of contesting a denial of VA monetary 
benefits.  Thus, the most reliable and probative evidence of 
record indicates that the veteran's tinnitus symptoms began 
in 1990.  The contemporaneous service separation examination 
indicates that the veteran did not have a chronic disability 
manifested by tinnitus at the conclusion of his military 
service in November 1956, and the most clear and reliable 
among the veteran's statements regarding his tinnitus onset 
indicates that such onset occurred around 1990.  The 
probative evidence is against finding that chronic tinnitus 
first manifested in 1956, as the veteran now contends.

The Board notes that the veteran has not presented any 
contrary medical evidence to contest the probative conclusion 
of the VA audiology examiner.  For that matter, the veteran 
has not presented any medical opinion indicating any 
relationship between current tinnitus and military service, 
even on the basis of the veteran's own account of his 
tinnitus history.  There is no contemporaneous evidence of 
any tinnitus complaints or symptoms prior to 2005, and the 
most probative recent evidence indicates that tinnitus first 
manifested around the year 1990.  This leaves a period of 
approximately 33 years prior to the shown manifestation of 
tinnitus.  This lengthy period without any documentation of 
pertinent complaint, diagnosis, or treatment of tinnitus 
weighs against the claim of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board also acknowledges that the veteran has been granted 
service connection for hearing loss disability on the basis 
of exposure to in-service acoustic trauma.  The veteran 
argues, including in his September 2005 substantive appeal 
submission, that "The same extreme noise that caused my 
hearing loss is what caused the tinnitus.  It stands to 
reason that since tinnitus is caused by acoustic trauma, and 
that is why I was granted service connection for my hearing 
loss, then my tinnitus is caused by the same acoustic trauma 
and therefore should be also service connected."  The Board 
understands the veteran's contention.  However, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In this case, the only competent medical evidence addressing 
the issue on appeal clearly indicates that the veteran's 
tinnitus is unlikely to be related to his military service; 
indeed, this is the medical conclusion expressed by the same 
specialist who provided the medical evidence establishing the 
etiological link for the grant of service connection for the 
veteran's hearing loss disability.  The March 2005 VA 
examination report (with May 2005 addendum) is clear in 
explaining why an etiological link to service was found for 
the veteran's hearing loss, but was unlikely for the 
veteran's tinnitus.

In light of the above, the Board finds that the March 2005 VA 
audiologist's opinion (with May 2005 addendum) is adequate to 
decide this case, and is the only probative medical evidence 
addressing the etiology of the veteran's tinnitus.  Based on 
this record, the Board finds that the probative evidence is 
against the veteran's claim for service connection for 
tinnitus.  No tinnitus is shown to have manifested during 
service or for many years following separation from service, 
and the only probative medical opinion of record does not 
find that any currently diagnosed tinnitus is causally or 
etiologically related to service.

While the veteran is clearly of the opinion that his current 
tinnitus is related to service, as a layperson, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, the veteran has presented his own pertinent lay 
testimony regarding the onset of his tinnitus, and the Board 
has considered all of this evidence.  As discussed above, the 
Board finds that the most reliable among the veteran's 
inconsistent statements regarding his history of tinnitus 
shows that symptoms began around 1990, which is what the 
veteran is shown to have reported directly to the VA 
examiner; this is the factual basis relied upon by the VA 
examiner in developing a medical opinion, and by the Board in 
this analysis.

Accordingly, the Board concludes that service connection for 
tinnitus is not established when the most probative competent 
evidence of record weighs against finding a relationship 
between a current disorder and service.  Therefore, service 
connection is not established in this case.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


